Citation Nr: 0732089	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, to include as secondary to service-connected low 
back disability.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected low 
back disability.

3.  Entitlement to service connection for a right eye 
disorder, to include as secondary to service-connected low 
back disability.

4.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected low back 
disability.

5.  Entitlement to service connection for numbness of the 
right arm, to include as secondary to service-connected low 
back disability.

6.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected low 
back disability.

7.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.

8.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision the RO denied the claims 
on appeal associated with the eight issues listed above.  The 
veteran timely appealed those denials to the Board.

In September 2006, the Board remanded the case to the RO for 
further development.




FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a right wrist disorder.

2.  The current medical evidence does not show the presence 
of a right knee disorder.

3.  A right eye disorder was not present during service, and 
was not caused or aggravated by any incident or disorder of 
service origin.

4.  A neck disorder was not present during service, or within 
one year after service in the case of arthritis; and was not 
caused or aggravated by any incident or disorder of service 
origin.

5.  Numbness of the right arm was not present during service, 
and was not caused or aggravated by any incident or disorder 
of service origin.

6.  A left shoulder disorder was not present during service, 
or within one year after service in the case of arthritis; 
and was not caused or aggravated by any incident or disorder 
of service origin.

7.  The record reflects that there has been no evidence 
showing that the veteran has required any period of 
convalescence due to treatment for a service-connected 
disability.

8. The veteran has two years of college education; he was 
employed until October 2001 working in plant safety, sales, 
and most recently as a funeral assistant.  

9. The veteran's service-connected disability consists of (1) 
degenerative disc disease L4-5, evaluated as 40 percent 
disabling; and (2) varicose veins, bilateral, evaluated as 
zero percent disabling; and the combined disability rating 
for the service-connected disabilities is 40 percent.

10.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right wrist disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), (b) (2007).

2.  The criteria for establishing entitlement to service 
connection for a right knee disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), (b) (2007).

3.  The criteria for establishing entitlement to service 
connection for a right eye disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), (b) (2007).

4.  The criteria for establishing entitlement to service 
connection for a neck disorder, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2007).

5.  The criteria for establishing entitlement to service 
connection for numbness of the right arm, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), (b) (2007).

6.  The criteria for establishing entitlement to service 
connection for a left shoulder disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) 
(2007).

7.  The criteria for a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence have not been met. 38 C.F.R. § 4.30 (2007).

8.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in March 2002, 
March 2006, and November 2006.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims of entitlement to service 
connection; entitlement to a temporary total rating due to 
treatment for a service-connected disability requiring 
convalescence; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 
 
The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claims were subsequently readjudicated and the veteran was 
provided a statement of the case in March 2003, and 
supplemental statements of the case in February 2005 and 
March 2007.  Under these circumstances, the Board determines 
that the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the claim here is 
denied below.  Therefore the issue is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records (including 
examination reports), and statements made in support of the 
veteran's claim.  With respect to the veteran's failure to 
report for examination in February 2007, the RO previously 
notified the veteran consistent with the provisions of 38 
C.F.R. § 3.655.  For these reasons, to decide the appeal 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, to decide the 
appeal now would not be prejudicial.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Service Connection

The veteran claims that he has the following disabilities due 
to service, to specifically include as secondary to service-
connected low back disability: a right wrist disorder, a 
right knee disorder, a right eye disorder, a neck disorder, 
numbness of the right arm, and a left shoulder disorder.  He 
maintains that they are the result of a fall in October 2001 
that was caused by an adverse reaction to Amitriptyline, a 
medication prescribed for his service-connected low back 
disability.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310(a), (b) (2007).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

The record reflects that the RO scheduled the veteran for 
examinations (eye, joints, peripheral nerves, and spine) 
pertinent to the claimed disorders, to be conducted in early 
February 2007.  The veteran called to reschedule, and the RO 
rescheduled the examinations for later that month.  The 
veteran failed to report for the scheduled examinations.  
Neither the veteran nor his representative have given reasons 
for that failure, or requested that another set of 
examinations be conducted.

Under 38 C.F.R. § 3.655, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, which examination was 
required to establish entitlement to the benefit sought, the 
decision on the claim must be made based on the available 
evidence of record.  38 C.F.R.     § 3.655(b) (2005). 

A.  Right Wrist and Right Knee Disabilities

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the service medical records show no complaints, 
findings, or diagnoses showing any right wrist or right knee 
complaints or injury and no indications of any such 
disability while in service.  In this regard, the veteran 
does not assert that his claimed right wrist  and right knee 
disorders resulted from injury or disease in service.  
Rather, he maintains that he has right wrist and right knee 
disorders due to a fall in October 2001, which he asserts 
resulted when he passed out due to medication taken for his 
service-connected degenerative disc disease L4-L5.  

A review of the medical evidence proximate to that episode, 
fails to show any injury or current disorder involving the 
right wrist or right knee.  Private treatment records in 
October 2001 on the day when he passed out include emergency 
room records showing that the veteran arrived by ambulance 
with a report of an episode of unresponsiveness which had 
lasted 30 minutes according to the veteran's wife.  On 
arrival at the emergency room the veteran stated that he felt 
fine now.  
 
The report of that treatment contains diagnoses of (1) 
hypoglycemia, and (2) syncopal episode secondary to 
hypoglycemia.  The report shows no indication of any right 
wrist or right knee injury concurrent with the episode of 
syncope.  Although the report shows that the veteran had 
become unresponsive and collapsed for 30 minutes, current 
findings from physical examination of the extremities showed 
no indication of any associated injury.

Further, review of all subsequent medical records, dated 
through July 2003, fails to show any diagnosis of a current 
right wrist or right knee disorder.  There are no post-
service treatment records addressing any right wrist 
condition.  VA treatment records in November 2001 show that 
the report of X-ray examination of the knee at that time 
reported a possible depressed fracture, but these films were 
reviewed with the orthopedic surgeon in the orthopedic clinic 
and he stated that he saw no fracture.  Subsequently, the 
report of MRI examination of the right knee in December 2001 
contains an impression that no abnormality was seen.

As noted earlier above, in February 2007 the veteran failed 
to report for a VA joints examination, which could have shed 
light on the nature and etiology of any claimed right wrist 
or right knee disability.    
 
In summary, review of the claims file shows no competent 
medical evidence of any  current right wrist or right knee 
disorder.  There is no competent evidence of any current 
disorder associated with any inservice condition or after 
service.  In sum, there is no competent evidence of any 
inservice injury, disease or disorder otherwise involving the 
right wrist or right knee, and no competent evidence of any 
current right wrist or right knee disability.  Therefore, 
based on the foregoing, service connection for a right wrist 
disorder or right knee disorder, is not warranted.
   
The preponderance of the evidence is against the claim for 
service connection for a right wrist disability or right knee 
disability.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed right 
wrist disability and right knee disability and that they are 
related to his service-connected back disability as explained 
above, he is a layman, and as such has no competence to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



B.  Numbness of the Right Arm, and Right Eye, Neck, and Left 
Shoulder Disabilities 

The Board initially notes that the claims file includes 
sufficient medical evidence showing diagnoses associated with 
numbness of the right arm, and with disorders of the right 
eye, neck, and left shoulder.  Because the record contains 
competent medical evidence of these current disorders, 
described below, and no evidence to the contrary, the Board 
concedes the presence of such disabilities.  

Therefore, the question is whether those disorders were 
incurred in or aggravated by active military service; or in 
the case of arthritis, become manifested to a compensable 
degree within one year of separation from active duty; or are 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2007).  

Service medical records contain no indication of any 
complaints, treatment, findings or diagnosis in service 
associated with numbness of the right arm, or with disorders 
of the right eye, neck, or left shoulder.  With respect to 
the right eye, those records merely show that the veteran 
reported complaints of problems with distance vision and he 
wore glasses, and that his vision was corrected to 20/20 
bilaterally.  

VA treatment records in May 1998 show that the veteran 
reported a new problem of right arm pain and numbness from 
the shoulder to the fingers, which was worse with driving 
with driving.  Those records show that the veteran reported 
that he drove with his arm elevated more than 90 percent; and 
that he had no left upper extremity problem or neck pain, and 
he had no recent trauma.

The veteran maintains that he sustained an injury on October 
8, 2001, when he passed out due to medication taken for his 
service-connected low back disability; and that injury 
resulted in numbness of the right arm, and disabilities of 
the right eye, neck, and left shoulder.  A review of the 
private medical evidence on that date fails to show any 
contemporaneous injury or findings involving the right arm, 
right eye, neck, or left shoulder.  

The private emergency room records that day show that the 
veteran arrived by ambulance with a report of an episode of 
unresponsiveness which had lasted 30 minutes.  On arrival at 
the emergency room the veteran stated that he felt fine now.  
The report of that treatment contains diagnoses of (1) 
hypoglycemia, and (2) syncopal episode secondary to 
hypoglycemia.  The report shows no indication of any right 
arm, right eye, neck, or left shoulder injury concurrent with 
that episode of syncope.  Physical examination of the 
extremities and neck showed no indication of any associated 
injury or condition, and there is no notation indicating any 
associated injury or condition involving the right eye or 
left shoulder.

A VA treatment note dated October 9, 2001 shows that the 
veteran was seen at the urgent care clinic with complaints 
that he fell two weeks before after blacking out and again 
yesterday.  The veteran reported that he had been treated 
then for hypoglycemia, and was told to see a physician for 
rotator cuff tear of the left shoulder.  The veteran reported 
that his Amitriptyline prescribed by VA was causing his 
blackouts.  On examination, there was a limited range of 
motion of the left shoulder due to stated pain and 
discomfort.  The veteran underwent X-ray examination of the 
shoulder at that time, with findings of no evidence of 
shoulder dislocation or fracture.  The left A-C joint was 
slightly prominent but otherwise negative.  The impression 
was that there was no acute abnormality.  The assessment was 
shoulder arthralgia.  The report indicates that the veteran 
was taken off Amitriptyline at that time.

In an October 11, 2001 VA treatment note, the physician 
reported that the veteran called and reported that he had 
been passing out (three times in the past two months).  The 
veteran stated that this began after he began taking Elavil 
(Amitriptyline), and that he had been told that the syncope 
was probably due to Elavil.  He reported that he had not 
taken Elavil since that day and now felt fine except for the 
pain and limitation of motion of the right shoulder since he 
fell.   The note concludes with an assessment of syncope 
probably related to Elavil.

A November 2001 VA urgent care note shows that the veteran 
reported he injured his shoulder, neck and right knee in a 
fall apparently caused by his medication, Amitriptyline.  He 
stated he continued to have difficulty with the right 
shoulder, but the examiner could not feel much crepitus on 
motion examination.  X-rays showed neural foraminal 
encroachment of C5 and C6, particularly on the left.  The 
report contains a diagnostic impression of degenerative joint 
disease.

A separate November 2001 VA report of X-ray examination of 
the cervical spine contains an impression of normal cervical 
spine.
 
A December 2001 VA urgent care report by the chief of 
neurology shows that the veteran reported injuring his 
shoulder, neck and right knee in a fall caused by his 
medicine.  The veteran reported having difficulty with the 
right shoulder and the knee was better.  He reported that his 
neck hurts but he had full range of motion.  X-ray 
examination concluded with findings of neural foraminal 
encroachment of C5 and C6, particularly on the left.  The 
report contains a diagnostic impression of degenerative joint 
disease.

A December 2001 VA neurology consult report shows that the 
veteran reported right upper extremity numbness when driving 
as well as frequent falls and syncope.  The veteran 
attributed his syncope episodes to Amitriptyline, prescribed 
in June 2001 for back pain and discontinued in October 2001.  
He reported having numbness of the right arm, which occurs 
while driving, and is present after driving for a few minutes 
before resolving after he discontinues that activity.  The 
examiner noted that the veteran drives exclusively with the 
right hand, keeping it at the 12 o'clock position on the 
steering wheel, and his thumb usually does not touch the 
steering wheel.  After examination, the report contains an 
assessment of (1) syncope. Etiology is unclear, doubt seizure 
disorder; (2) possible right C5 radiculopathy; and (3) 
possible right ulnar nerve compression injury at the palm due 
to inappropriate automobile driving technique.

A December 2001 addendum contains an opinion that the veteran 
had ulnar nerve compression due to faulty automobile driving 
technique.

A January 2002 VA neurology report, shows that EEG findings 
were completely normal.  The examiner opined that most likely 
the veteran's episodes of loss of consciousness were not of 
neuralgic origin.  Also, EMG testing suggested the presence 
of an extremely mild chronic (not new or acute, but long-
standing and of undetermined duration) damage of the 
veteran's right C5 spinal root.  The examiner noted that this 
corresponds very well with the subtle abnormality of his 
cervical spine.

A January 2002 statement by a VA treatment provider notes 
that the veteran was seen with neck pain and a radiculopathy 
in his right arm, which was confirmed by radiographs and 
neurological consultation.  The treatment provider opined 
that the problem stems from neuroforaminal encroachment (a 
pinched nerve) in the veteran's spinal column where it comes 
out of the neck.

An April 2002 VA report of left shoulder arthrogram contains 
findings of significant degenerative changes; and that 
examination demonstrated the rotator cuff to be intact with 
no evidence of rotator cuff tear; and that biceps tendon was 
within normal limits.  The report contains an impression of 
normal left shoulder arthrogram with no evidence of rotator 
cuff tear. 

A June 2002 VA report of MRI examination of the left shoulder 
contains an impression that no definite abnormality is seen 
of the glenoid labrum or adjacent tissues on the MRI 
arthrogram of the left shoulder.

A July 2002 VA report of X-ray examination of the left 
shoulder contains an impression of radiographically normal 
left shoulder.

A July 2002 VA orthopedic clinic note contains an impression 
that clinically, the left shoulder is recurrently posteriorly 
dislocating; this would be consistent with the veteran having 
suffered a grand mal seizure during the loss of 
consciousness. 

A July 2002 private ophthalmology report of examination by 
William F. Prestowitz, M.D., shows that the veteran reported 
complaints of a white haze in his vision of the right eye.  
He reported that he recently passed out from medications and 
injured his right eye, and had burning and redness in the eye 
continuously.  After examination, the report contains a 
diagnosis of vitreous syneresis with posterior vitreous 
detachment of the right eye; and an old corneal scar of the 
left eye.

In an undated note attributed to Dr. Prestowitz, he provides 
a notation of "Condition of my right eye due to fall on 
October 8, 2001, vitreous syneresis."

Subsequent VA and private medical records in August 2002 
include impressions of (1) no acute left shoulder findings, 
equivocal/possible focal flattening of humeral head noted; 
(2) no degenerative changes identified; (3) chronic left 
shoulder subluxation; and (4) periarthritis of left shoulder.

With respect to each of the claimed disorders-numbness of 
the right arm, and disorders of the right eye, neck, and left 
shoulder-the resolution of this case hinges on whether there 
is adequate medical evidence of a nexus with service in any 
way.  The question of nexus is whether any of the claimed 
disorders were incurred in or aggravated by active military 
service; or, in the case of arthritis, became manifest to a 
compensable degree within one year of separation from active 
duty; or as claimed by the veteran, is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).  Upon review of the medical record, the Board 
finds that there is no competent medical evidence to 
establish such a nexus. 

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of the claimed 
disorders must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
therefore clear that the veteran's statements in this case do 
not rise to the level of competent medical evidence.  

In sum, there is no competent medical evidence that any of 
the claimed disorders-numbness of the right arm, or 
disorders of the right eye, neck, and left shoulder-is 
related to service.  As reflected in the discussion above, 
none of the claimed disorders were shown in service or until 
several years after service, which ended in March 1990.   

Treatment is not shown before May 1998, in the case of  right 
arm pain and numbness from the shoulder to the fingers, and 
later for the other claimed disorders.  This approximately 
eight year period after service ended in March 1990 without 
treatment weighs against the claim with respect to a direct 
connection to an incident in service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

None of the medical evidence suggests a link between any of 
the current diagnoses claimed, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorders to service or to service 
connected disability, such as degenerative disc disease L4-
L5, as claimed in this case.  

The veteran claims specifically that the claimed disorders 
resulted because he passed out due to medication-
Amitriptyline/Elavil-taken to treat his service-connected 
degenerative disc disease L4-L5.  First, however, treatment 
records immediately after the veteran's passing out incident 
contain no indication of any injury associated with that 
incident involving the right arm, right eye, neck, or left 
shoulder.  Second, those same emergency room treatment 
records linked the syncopal episode to a hypoglycemia 
condition, and not to any medication taken for the service-
connected low back disability.  

To the extent that the October 2001 VA treatment note 
assessment of "syncope probably related to Elavil," links 
any claimed disorder to service, that opinion  appears to be 
based solely on a history provided by the veteran at that 
time.  To the extent that that statement, or any other, 
contains an opinion representing merely a history supplied by 
the veteran, the Board is not bound to accept such medical 
opinions, which are based solely on a history supplied by the 
veteran, where that history is not supported by the record 
evidence. See Black v. Brown, 5 Vet. App. 117, 182 (1993); 
see also Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Here, 
the most probative evidence, is the medical evidence 
contained in the contemporaneous emergency room treatment 
records, which show that the syncope was due to a 
hypoglycemic condition.

The veteran was scheduled to be examined in February 2007 for 
the purpose of obtaining an opinion on the question of nexus.  
However, he failed to report for that set of examinations 
(eye, joints, peripheral nerves), which could have shed light 
on the nature and etiology of any claimed disability 
(numbness of the right arm, and disorders of the right eye, 
neck, and left shoulder); to include whether the veteran fell 
due to an adverse reaction to medication taken for service-
connected disability, and if so, whether this resulted in the 
claimed disorders.    

In sum therefore, there is no medical evidence establishing 
that a relationship is possible between the claimed numbness 
of the right arm, or disorders of the right eye, neck, and 
left shoulder, and service.  The Board concludes that none of 
these disorders were incurred in or aggravated by active 
military service; became, in the case of arthritis, manifest 
to a compensable degree within one year of separation from 
active duty; or is shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a).

As the preponderance of the evidence is against the claims 
for service connection for numbness of the right arm, or 
disorders of the right eye, neck, and left shoulder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. Temporary total ratings pursuant to 38 C.F.R. § 4.30

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
one of the following:

(1) surgery necessitating at least one month of 
convalescence, or

(2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
for continued use of wheelchair or crutches, or 

(3) immobilization by cast, without surgery, of one 
major joint or more. 

38 C.F.R. § 4.30.

The veteran contends he is entitled to temporary total 
disability ratings pursuant to 38 C.F.R. § 4.30, for symptoms 
associated with treatment of the left shoulder.  In a 
statement received in July 2002, the veteran stated that 
though he was not treated with a cast, his left shoulder was 
supposed to have been immobilized by a sling since a cast 
would have been impractical; but that he received neither and 
his injury was ignored for five months before treatment 
began.  He further stated that by then, immobilization was 
not an option. 

The veteran's claim for temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 must 
be denied for the following reasons.  First, the veteran's 
claim under 38 C.F.R. § 4.30 is premised on treatment of a 
service-connected left shoulder disability resulting in one 
of the three criteria of 38 C.F.R. § 4.30 listed above.  As 
decided above, the Board has denied entitlement to service 
connection for the veteran's claimed left shoulder 
disability.  Therefore, any claim premised on treatment of 
the claimed left shoulder disability must be denied as it is 
not based on treatment of a service-connected disability.  
Second, as discussed in an earlier section above, the 
evidence of record proximate to the claimed injury in October 
2001 fails to show that the veteran injured his left shoulder 
at that time.  Lastly, even assuming arguendo, that the left 
shoulder symptomatology was service-connected, none of the 
medical evidence of record clearly shows that the veteran's 
diagnosed left shoulder symptomatology resulted in treatment 
under conditions enumerated in the three criteria above 
listed under 38 C.F.R. § 4.30.  

There is no medical evidence to show that due to a service-
connected condition, the veteran has required a period of 
convalescence of at least one month following any surgery.  
Nor is there medical evidence to show that the claimed 
surgery resulted in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or for continued use of wheelchair or crutches; 
or immobilization by cast, without surgery, of one major 
joint or more.  Thus, a temporary total disability rating is 
not warranted under 38 C.F.R. § 4.30.

IV. TDIU 

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected disabilities.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

Service connection is currently in effect for (1) 
degenerative disc disease L4-5, evaluated as 40 percent 
disabling; and (2) varicose veins, bilateral, evaluated as 
zero percent disabling. The combined disability rating for 
the service-connected disabilities is 40 percent.  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU. 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation. The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2007).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. 38 C.F.R. § 
4.16 (2007).
 
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

In the veteran's August 2002 application for TDIU, he 
reported that he was prevented from securing or following any 
substantially gainful occupation due to neck, right eye, 
back, and left shoulder disabilities.  He reported that he 
completed two years of college education; and that after 
service he had worked for four listed employers between 1992 
and when he last worked in October 2001.  During that time, 
his occupations included director of plant safety 
environment, mobile home sales, and funeral assistant, which 
was his occupation at the time of his last employment ending 
in October 2001.  In the application, the veteran included 
remarks that his employment was terminated due to company 
downsizing, however, he did not indicate to which of the four 
listed employers this applied.

The veteran does not claim, and the record does not show that 
his service-connected varicose veins render him unable to 
secure and follow a substantially gainful occupation.  The 
record applicable to his service-connected degenerative disc 
disease L4-5 includes reports VA examination in September 
2002.  There are two reports of examinations dated five days 
apart, but the results are essentially the same.  During the 
examination the veteran reported that he was currently 
unemployed.  He was independent in all of his daily living 
activities.  He complained of having stiffness of the back, 
but no radiculopathy symptoms; and he had not had any 
surgical intervention.

On examination, there was mild loss of lumbar lordosis, but 
no paravertebral muscular spasm, and straight leg raising was 
negative.  On range of motion studies, forward flexion was 
from zero to 75 degrees, with limitation occurring due to 
obesity; hyperextension was from zero to 30 degrees; lateral 
flexion was from zero to 30 degrees both left and right; and 
axial rotation was from zero to 30 degrees.  Gait was normal.  
Sensory examination was intact.  The examiner noted that 
prior diagnostic testing of the lumbosacral spine established 
a diagnosis of degenerative disc disease; and there was 
evidence of diffusely bulging annuli at L4-5, but no 
herniated nucleus pulposus.  There was no evidence of 
foraminal stenosis and there was mild facette degenerative 
arthritis.  The report contains a diagnosis of degenerative 
disc disease of the lumbar sacral spine with myoneural 
involvement.

As noted earlier above, in February 2007 the veteran failed 
to report for a VA spine examination, which could have shed 
light on the severity of the veteran's service-connected low 
back disability and its impact on his ability to work.    

Review of the medical record contained in the claims file 
reflects that the veteran had other medical problems 
unrelated to service, including unrelated musculoskeletal 
symptomatology and psychiatric disorder.  In an August 2002 
report of private examination, F. L. Garzon, M.D., concluded 
with diagnoses of chronic low back syndrome; periarthritis of 
the left shoulder; generalized anxiety disorder, depression, 
monopolar; exogenous obesity; and obsessive compulsive 
disorder.  Dr. Garzon concluded with an opinion that the 
veteran had some limitations concerning his lumbar spine and 
left shoulder, but there is no objective evidence of severe 
abnormalities of the spine.  

In a Social Security Administration (SSA) decision, after 
review of private and VA medical records, the administrative 
law judge found that the veteran was disabled within the 
meaning of the Social Security Act.  The decision notes Dr. 
Garzon's findings that there was no objective evidence of 
severe abnormality of the spine.  The decision also concluded 
that the veteran's primary impairment is chronic pain 
syndrome, primarily on a mental or psychological basis.  The 
Board notes that VA is not constrained in the determination 
of its decision by any findings contained in an SSA decision.

In summary, the veteran has other conditions for which 
service connection is not currently in effect which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.

The Board recently considered the disabling manifestations of 
the veteran's service-connected degenerative disc disease L4-
5 in an October 2002 decision.  Although the veteran 
initiated an appeal by filing a notice of disagreement in 
December 2002, he did not perfect an appeal after receiving 
the statement of the case in January 2007.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected degenerative disc disease L4-5-
that some factor exists that takes this veteran's case 
outside the realm of the usual so as to render impracticable 
his schedular ratings.

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's 
degenerative disc disease L4-5.  This is evaluated at a 40 
percent level, reflects the following alternative diagnostic 
criteria, either: severe recurring attacks with intermittent 
relief (under diagnostic criteria in effect prior to 
September 23, 2002), or; incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months (effective September 23, 2002), or; 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine (under diagnostic criteria in effect beginning in 
September 26, 2003).  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003); VAOPGCPREC 7-2003 
(November 19, 2003), and VAOPGCPREC 3-2000 (Apr. 10, 2000).  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002), Diagnostic Code 5293 (effective 
prior to September 26, 2003), and Diagnostic Code 5243 
(2007).

Under either version of the diagnostic criteria, the 
schedular rating criteria provide for a range of ratings from 
zero percent to at least 60 percent.  Thus the schedular 
rating criteria are not inadequate to rate the veteran's 
service-connected degenerative disc disease L4-5. That 
criteria provides a range of ratings above that assigned.
 
Further, the evidence as discussed above shows that the 
degenerative disc disease L4-5 might limit the veteran to 
sedentary employment.  However, this is insufficient to show 
that service-connected disability precludes sedentary 
employment.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right eye disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for numbness of the right 
arm is denied.

Entitlement to service connection for a left shoulder 
disability is denied.
 
A temporary total rating due to treatment for a service-
connected disability requiring convalescence pursuant to 38 
C.F.R. § 4.30 is denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


